
	

115 SRES 310 IS: Recognizing the importance of a continued commitment to ending pediatric AIDS worldwide. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 310
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2017
			Mr. Casey (for himself, Mr. Rubio, Mr. Blumenthal, Mr. Durbin, Mr. Boozman, Mr. Van Hollen, Mr. Franken, Ms. Klobuchar, Mr. Hatch, Mr. Markey, Mr. Isakson, Mr. Nelson, Mr. King, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing the importance of a continued commitment to ending pediatric AIDS worldwide.  
	
	
 Whereas in 2016 approximately half of the 36,700,000 people living with human immunodeficiency virus (referred to in this preamble as HIV) worldwide are women and 2,100,000 are children;
 Whereas HIV is a leading cause of death worldwide among women of childbearing age; Whereas nearly 90 percent of HIV-positive expectant mothers in need of HIV-related services worldwide live in sub-Saharan Africa;
 Whereas women around the world rely on essential pre- and post-natal care to provide screening for diseases such as HIV, and to provide care for the health of women and infants;
 Whereas the usage of antiretroviral drugs as prophylaxis can reduce the likelihood of mother-to-child transmission of HIV to less than 5 percent;
 Whereas in 2005 only 14 percent of women received services for the prevention of mother-to-child transmission (referred to in this preamble as PMTCT);
 Whereas in 2016, 76 percent of women received PMTCT services; Whereas, since 2001, the number of children born HIV-positive has decreased by more than half;
 Whereas, despite increased efforts by the United States and countries around the world, over 400 children were born HIV-positive each day in 2016;
 Whereas 90 percent of children with HIV live in sub-Saharan Africa; Whereas in 2016 only 43 percent of children with HIV received antiretroviral therapy, far below the percentage of adults receiving antiretroviral therapy;
 Whereas, without treatment, half of children with HIV will die by their second birthday, and 80 percent by their fifth birthday;
 Whereas, in 2016, 120,000 children died of causes related to acquired immune deficiency syndrome (referred to in this preamble as AIDS);
 Whereas, in 2016, 22 percent of new HIV infections occurred in young women aged 15 to 24; Whereas, in sub-Saharan Africa, young women account for 75 percent of new annual HIV infections among adolescents;
 Whereas AIDS is a leading cause of death among adolescents globally; Whereas research efforts at the National Institutes of Health have led to extraordinary breakthroughs for children infected with and at risk for HIV;
 Whereas in 2002 the United States began investing in PMTCT services by establishing the United States International Mother and Child HIV Prevention Initiative;
 Whereas, since 2002, the Global Fund to Fight AIDS, Tuberculosis and Malaria has supported programs that provided 4,200,000 HIV-positive mothers with antiretroviral drug prophylaxis for PMTCT;
 Whereas in fiscal year 2016, the United States President's Emergency Plan for AIDS Relief (referred to in this preamble as PEPFAR) supported HIV testing and counseling for more than 11,500,000 pregnant women, and provided antiretroviral drug prophylaxis for PMTCT, allowing nearly 2,000,000 babies to be born free of HIV;
 Whereas in 2014 PEPFAR announced the Accelerating Children’s Treatment Initiative, a 2-year effort that would double the number of HIV-positive children receiving treatment in 10 high-burden countries;
 Whereas the PEPFAR DREAMS initiative is working to reduce new HIV infections in girls and young women in 10 sub-Saharan countries;
 Whereas every mother should have the opportunity to fight for the life of her child; and Whereas every child and adolescent should have access to medicine to lead a long and healthy life: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that the prevention of mother-to-child transmission of human immunodeficiency virus (referred to in this resolving clause as HIV) is critical to stopping the spread of HIV worldwide;
 (2)applauds the leadership of the United States for efforts to eliminate new pediatric HIV infections and to expand pediatric treatment through programs and research;
 (3)recognizes that for more than 13 years, the fight to eliminate pediatric HIV worldwide has been a priority in the response of the United States to global acquired immune deficiency syndrome (referred to in this resolving clause as AIDS), and calls on the leadership of the United States in this area to continue;
 (4)supports providing adolescents with the evidence-based approaches necessary to prevent new HIV infections;
 (5)supports providing women and children with HIV counseling and testing services where practicable, and scaling up access to services and medicines that prevent mother-to-child transmission of HIV and ensure HIV-positive mothers survive and thrive;
 (6)supports expanding treatment for HIV for children and adolescents, including providing greater access to more efficacious antiretroviral drug regimens, age appropriate services, and support for the caregivers of children and adolescents; and
 (7)recommits the United States— (A)to lead the world to end AIDS;
 (B)to eliminate new pediatric HIV infections worldwide; and
 (C)to support women, children, adolescents, and families infected and affected by HIV.
				
